COM CURRENT OPINION DELIVERED BY
MR. JUSTICE WOLE.
I concur in the judgment in this case, hut I am not in accord with that part of the opinion of the court which discusses the action of the court below in refusing to admit the testimony of Don Pedro Somohano with respect to the good habits of Don Juan Garcia Villaraza and whether Doña Manuela Fernández lived with him, and whether he had children born out of wedlock. None of these questions in the form in which they were proposed had any apparent relevancy to the fact of the legitimacy of Doña Elvira. The fact of illegitimate children would hot show that any particular child was illegitimate, nor in my opinion would the manner of Don Juan’s life with Doña Manuela disprove the marriage. The court below might have had some discretion in admitting such questions if it thought they might lead up to some relevant matter, but the burden is on the propounder of a question to show the relevancy of the evidence which he is offering, and without such showing the court did not commit error in rejecting the testimony.